Order, Supreme Court, New York County (Karla Moskowitz, J), entered May 26, 2006, which, to the extent appealable and as limited by plaintiffs brief, denied plaintiffs motion for renewal of a prior order that had denied leave to serve an amended complaint, unanimously affirmed, with costs.
A request to amend a pleading, regardless of the statutory imperative that it be freely granted (CPLR 3025 [b]), requires an examination of the underlying merit to determine if there is evidentiary proof that could be considered on a motion for summary judgment (Nab-Tem Constructors v City of New York, 123 AD2d 571, 572 [1986]). Affirmance is warranted here because there is no showing of merit to the amended pleadings. None of the proposed additional parties was a signatory to the original contract; the fraud claim is simply a recast breach-of-contract claim; and the civil-conspiracy-to-commit-fraud claim fails because of the lack of viability for the fraud claim. Concur— Tom, J.P., Saxe, Friedman, Williams and Buckley, JJ.